Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of May 14, 2013
by and among Edward W. Pratt (the “Executive”), Independent Bank Corp., a
Massachusetts corporation, Rockland Trust Company, a Massachusetts-chartered
trust company and wholly owned subsidiary of Independent Bank Corp.
(collectively, “Buyer”), Mayflower Bancorp, Inc., a Massachusetts corporation
(“Seller”), and Mayflower Co-operative Bank, a Massachusetts-chartered
co-operative bank and wholly owned subsidiary of Seller (“Seller Bank”).

WITNESSETH:

WHEREAS, Buyer, Seller and Seller Bank are entering into an Agreement and Plan
of Merger, dated as of May 14, 2013 (the “Merger Agreement”) pursuant to which
Buyer will acquire the Seller Bank through the transactions set forth in the
Merger Agreement (the “Merger”); and

WHEREAS, Buyer, Seller, Seller Bank and the Executive desire to enter into this
Agreement, which shall terminate the Executive’s employment with the Seller Bank
and the Employment Agreement by and between Seller Bank and the Executive dated
December 31, 2008, as amended (the “Employment Agreement”), in each case
effective immediately prior to the Effective Time of the Merger, and in lieu of
any rights and payments under the Employment Agreement, the Executive shall be
entitled to receive the lump sum cash payment described in Section 1.1 below and
such other rights and payments set forth herein;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Buyer, Seller, and the Seller Bank agree as follows:

1. Payments and Other Rights.

1.1 Lump Sum Cash Payment. On the business day coinciding with or next following
the eighth day after the Closing Date (the “Payment Date”), provided (i) the
Executive is still employed by Seller Bank immediately prior to the Effective
Time of the Merger and (ii) the Executive has not revoked the release contained
in Section 4 hereof, Seller Bank shall make an aggregate lump sum payment to the
Executive in cash of an amount equal to the difference between (x) the product
of 2.99 and the Executive’s “base amount” (as defined in Section 280G(b)(3) of
the Code), and (y) the sum of any other “parachute payments” (as defined in
Section 280G(b)(2) of the Code) that the Executive receives on account of the
Merger, in full satisfaction of the obligations of Seller Bank under the
Employment Agreement in connection with the termination of the Executive’s
employment with Seller Bank effective immediately prior to the Effective Time of
the Merger, less applicable tax withholdings (the total of such payment, the
“Severance Amount”). If the Effective Time of the Merger occurs in 2013, the
Executive’s base amount will be $243,266.73 and therefore the amount described
in clause (x) above will be $727,367.55. If the Effective Time of the Merger
occurs in 2014, then the



--------------------------------------------------------------------------------

Executive’s base amount will be recalculated by the Seller Bank based upon the
Executive’s Box 1 compensation on his IRS Form W-2 for calendar years 2009
through 2013 rather than on such compensation for calendar years 2008 through
2012.

For tax purposes, the Severance Amount may be deemed to be a payment of deferred
compensation under a nonqualified deferred compensation plan as described in
Section 409A of the Code. To facilitate the payment of the Severance Amount on
the Payment Date, the Seller Bank will terminate the portion of the Employment
Agreement that may be deemed to provide the Executive with the right to
nonqualified deferred compensation immediately prior to the Effective Time and
pay the Severance Amount on the Payment Date in accordance with Treasury
Regulation section 1.409A-3(j)(4)(ix)(B) which permits termination of deferred
compensation arrangements but only if, among other things, all payments are made
within one year of the change in control.

The parties hereby agree that the Severance Amount as determined in the manner
provided under this Section 1.1 is final and binding on all parties and shall
not be subject to further adjustment and that the Severance Amount and any
amounts described in Section 1.2 below shall not be paid until the Section 409A
waiting period described in Section 2 below has passed, as may be applicable. In
consideration of the provisions of this Agreement, Buyer, Seller and Seller Bank
hereby agree that the Employment Agreement shall terminate without any further
action of any of the parties hereto, effective immediately prior to the
Effective Time of the Merger. The Executive agrees that the Severance Amount,
together with satisfaction of the obligations set forth in this Agreement, shall
be in complete satisfaction of all rights to payments or benefits under the
Employment Agreement or any other severance program except as otherwise set
forth in this Agreement. Seller and Seller Bank agree to accrue the amounts
payable under this Section 1.1 on their financial statements as of the Closing
Date as reasonably directed by Buyer.

1.2 Other Rights. The Executive shall additionally be entitled to the payment of
the Merger Consideration with respect to the Executive’s common stock of Seller
or payments with respect to Seller stock options as contemplated by the Merger
Agreement. In addition, the Executive shall be entitled to receive any benefits
that are accrued and vested as of the Effective Time under the terms of the
Seller Bank’s Deferred Compensation Plan, including the change of control
benefits referenced in Article X thereof. For avoidance of doubt, the Executive
shall also be entitled to receive any benefits that are accrued and vested under
the terms of Seller Bank’s tax-qualified retirement plans, any base salary
earned while employed by the Seller Bank but unpaid as of the Effective Time,
any vacation days earned during the fiscal year in which the Closing Date occurs
while employed with the Seller Bank but unused as of the Effective Time, any
right to purchase continuation coverage under any group health plan in which the
Executive (or any qualified beneficiary of the Executive) was enrolled as of the
Effective Time under the terms of the Seller Bank’s plan and as required under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA),
any right to convert at the Executive’s sole expense group insurance coverage to
an individual insurance policy under the terms of the applicable insurance
policy and applicable State law, and any right to reimbursement of business
expenses incurred prior to the Effective Time in accordance with the applicable
Seller Bank’s expense reimbursement policy.

 

2



--------------------------------------------------------------------------------

2. Section 409A of the Code. The parties to this Agreement intend for the
payments pursuant to Section 1.1 and Section 1.2 to satisfy the “short-term
deferral” exception under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) or to be otherwise exempt from the application of
Section 409A. However, notwithstanding anything to the contrary in this
Agreement, to the extent payments do not meet the short-term deferral exception
of Section 409A of the Code, the involuntary separation pay exception of
Section 409A, or are otherwise exempt from Section 409A, then in the event the
Executive is a “specified employee” (as defined for purposes of Section 409A of
the Code), no payment constituting the payment of deferred compensation under a
nonqualified deferred compensation plan (as defined for purposes of Section 409A
of the Code) shall be made to the Executive under this Agreement prior to the
first day of the seventh month following his “separation from service” (as
defined for purposes of Section 409A of the Code) with Seller Bank.

3. Section 280G Cut-Back. Notwithstanding anything in this Agreement to the
contrary, in no event shall any payments be made or benefits provided under this
Agreement which, when combined with all other payments and benefits to the
Executive, would render any such payment or benefit nondeductible under
Section 280G of the Code or trigger an excise tax under Section 4999 of the
Code. In such event, the payments and/or benefits to be provided under this
Agreement shall be reduced to the maximum amount which can be deducted under
Section 280G of the Code.

4. Termination of Employment; Releases. The Executive’s employment with Seller
Bank shall terminate effective immediately prior to the Effective Time. Subject
to payment of the Severance Amount, the Executive, for himself and for his
heirs, successors and assigns, does hereby release completely and forever
discharge Buyer, Seller and Seller Bank, their respective affiliates and
successors and the current and former directors, officers, employees and agents
of each of them (any and all of which are referred to below as the “Releasees”)
from any obligation under the Employment Agreement and any and all other claims,
demands, proceedings, agreements (express or implied), obligations, liabilities
and causes of action whatsoever, whether known or unknown, whether arising under
common law, in equity or under statute, which the Executive or his heirs,
successors or assigns now have, have ever had or may hereafter have against the
Releasees relating to or arising out of any matter related solely to the period
prior to the date of the Executive’s execution of this Agreement, in each case
except for the obligations of Buyer specified in this Section 4 below. This
Agreement shall not release Buyer, Seller or Seller Bank, as applicable, from
any of the following: (a) obligations to pay to the Executive wages and make
payments for accrued but unused vacation earned up to the Effective Time of the
Merger to the extent required by applicable law; (b) the obligations of the
Buyer described in Section 1.2 above; or (c) the obligations of Buyer under the
indemnity provisions of Section 5.10 of the Merger Agreement.

5. Protective Covenants. Unless Executive first secures Buyer’s consent,
Executive will not disclose or use, at any time, any secret or confidential
information of Seller or Seller Bank of which Executive became informed during
the Executive’s employment, whether or not developed by the Executive. The term
“confidential information: includes, without limitation, financial information,
business plans, prospects, and opportunities (such as lending relationships,
financial product developments, or possible acquisitions or dispositions of
business or facilities) which have been discussed or considered by the Seller or
Seller Bank’s management, but does not include any information which has become
part of the public domain by means other than Executive’s non-observance of the
Executive’s obligations hereunder.

 

3



--------------------------------------------------------------------------------

6. General.

6.1 Heirs, Successors and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors and assigns.

6.2 Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified or discharged only by an instrument in writing signed by each of the
parties hereto.

6.3 Withholdings. Seller, Seller Bank and Buyer may withhold from any amounts
payable under this Agreement such federal, state, or local taxes as may be
required to be withheld pursuant to applicable law or regulation.

6.4 Governing Law. This Agreement shall be construed, enforced and interpreted
in accordance with and governed by the laws of the Commonwealth of
Massachusetts, without reference to its principles of conflicts of law, except
to the extent that federal law shall be deemed to preempt such state laws.

6.5 Defined Terms. Any capitalized terms not defined in this Agreement shall
have as their meaning the definitions contained in the Merger Agreement.

6.6 Voluntary Action and Waiver. The Executive acknowledges that by the
Executive’s free and voluntary act of signing below, the Executive agrees to all
of the terms of this Agreement and intends to be legally bound thereby. The
Executive acknowledges that the Executive has been advised to consult with an
attorney prior to executing this Agreement.

6.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

7. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason, this Agreement shall be deemed null and void with
respect to all actions not yet taken pursuant to this Agreement.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer, Buyer Bank, Seller and Seller Bank have each caused
this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

WITNESS:     EXECUTIVE:

/s/ Maria Vafiades

   

/s/ Edward M. Pratt

Name:   Maria Vafiades     Name:   Edward M. Pratt     INDEPENDENT BANK CORP.  
  By:  

/s/ Christopher Oddleifson

    Name:   Christopher Oddleifson       Title:   President and Chief Executive
Officer     ROCKLAND TRUST COMPANY     By:  

/s/ Christopher Oddleifson

    Name:   Christopher Oddleifson       Title:   President and Chief Executive
Officer ATTEST:     MAYFLOWER BANCORP, INC.

/s/ Maria Vafiades

    By:  

/s/ Geoffrey T. Stewart

Name:   Maria Vafiades     Name:   Geoffrey T. Stewart       Title:   Director
ATTEST:     MAYFLOWER CO-OPERATIVE BANK

/s/ Maria Vafiades

    By:  

/s/ Geoffrey T. Stewart

Name:   Maria Vafiades     Name:   Geoffrey T. Stewart       Title:   Director

 

5